DETAILED ACTION
	This is the second office action for US Application 17/389,949 for a Cable Hanger.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 24 August 2022 is acknowledged.
Claims 4, 6, 10, 14, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2022.  Applicant has indicated the claims readable on Species 1, but the elected species discloses a rigid support coupling and claims 4, 10, 14 and 20 claim the support coupling as flexible.  Claims 6 and 16 claim the support coupling as planar, but the elected species discloses an inverted U-shaped support coupling. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-9, 11-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0258554 to Ripoll Agullo et al.  Regarding claim 1, Ripoll Agullo et al. discloses a cable hanger structured to support a number of elongated current lines (see figure 8).  The cable hanger comprises a body defining a support coupling (516) and a number of supported element couplings (504, 506, 508).  Ripoll Agullo et al. does not disclose the support coupling as being rigid.
However, the flexibility of the support coupling is dependent on the material used, and using a known rigid material (for example, stainless steel) would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 2, the support element coupling is one of a circular element support coupling, a curvilinear element support coupling, a regular convex polygonal element support coupling or an irregular convex polygonal support element support coupling.
Regarding claim 3, Ripoll Agullo et al. discloses the support coupling as being a gripping support coupling, but does not disclose the body as being a rigid material.  However, the flexibility of the body is dependent on the material used, and using a known rigid material (for example, stainless steel) would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 5, the support coupling is structured to be coupled to an elongated support element.  Each support element coupling is structured to be coupled to an elongated supported element.  Each supported element coupling is structured to support an elongated support element so that the longitudinal axis of each supported element extends generally parallel to the elongated support element.
Regarding claim 7, each supported element coupling is one of a generally enclosed coupling, a partially encircling coupling, and a generally helical coupling or locking coupling.  
Regarding claim 8, Ripoll Agullo et al. does not specifically disclose the body as including a coating disposed over substantially all of the body.  However, the material used for the body is a design preference and using a known material with a coating would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 9, the body is a unitary body.
Regarding claim 11, Ripoll Agullo et al. discloses a plurality of solar panel installations (see figure 1… 102) including a frame assembly (106) and a number of output current lines (301).   Each frame assembly includes a number of support elements (see figure 1) and there is a current line management system including a plurality of cable hangers (see paragraph 56).  Each cable hanger comprises a body defining a support coupling (516) and a number of supported element couplings (504, 506, 508).  Each cable hanger element support coupling is coupled to a support element and each current line is coupled to a supported element coupling.  Ripoll Agullo et al. does not disclose the support coupling as being rigid.
However, the flexibility of the support coupling is dependent on the material used, and using a known rigid material (for example, stainless steel) would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 12, the support element coupling is one of a circular element support coupling, a curvilinear element support coupling, a regular convex polygonal element support coupling or an irregular convex polygonal support element support coupling.
Regarding claim 13, Ripoll Agullo et al. discloses the support coupling as being a gripping support coupling, but does not disclose the body as being a rigid material.  However, the flexibility of the body is dependent on the material used, and using a known rigid material (for example, stainless steel) would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 15, the support coupling is structured to be coupled to an elongated support element.  Each support element coupling is structured to be coupled to an elongated supported element.  Each supported element coupling is structured to support an elongated support element so that the longitudinal axis of each supported element extends generally parallel to the elongated support element.
Regarding claim 17, each supported element coupling is one of a generally enclosed coupling, a partially encircling coupling, and a generally helical coupling or locking coupling.  
Regarding claim 18, Ripoll Agullo et al. does not specifically disclose the body as including a coating disposed over substantially all of the body.  However, the material used for the body is a design preference and using a known material with a coating would be obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize different materials based on material cost and strength considerations.
Regarding claim 19, the body is a unitary body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9800028 to Smith
US 2018/0347727 to Shea
US 2022/0216678 to Anderson
US 2016/0143587 to Smith
US D945864 to Stubben
US 11002463 to Castelijn
US D945253 to Stubben
US D922182 to Wedding
US 6254050 to Albrecht
US D919417 to Wedding
US 1841479 to Jessen
US 8875770 to Martin
The above prior art discloses various conduit hangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632